Citation Nr: 1010339	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  97-21 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a shell fragment wound of the left arm involving 
muscle group VIII.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a shell fragment wound of the left arm involving 
muscle group VII.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 




INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) and Insurance Center in 
Philadelphia, Pennsylvania.  Original jurisdiction over this 
case now resides with the RO in Pittsburgh, Pennsylvania.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board notes that this case has had a long procedural 
history, beginning with a February 1946 rating decision in 
which service connection was granted for residuals of shell 
fragment wounds to the left forearm, and assigned a 20 
percent rating.  

In an August 1996 rating decision, the RO denied an increased 
rating for the veteran's service-connected residuals of shell 
fragment wounds, and the veteran appealed.  An April 2004 
Board decision granted the veteran a combined 30 percent 
rating for his muscle group injuries, which included a 10 
percent rating under Diagnostic Code 5307 for injury to 
Muscle Group VII and a 20 percent evaluation under Diagnostic 
Code 5308 for injury to Muscle Group VIII.

The Veteran appealed the April 2004 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Pursuant to a March 2005 Joint Motion for Remand (Joint 
Motion), the Court vacated the April 2004 Board decision and 
remanded the case for further proceedings.  In May 2005 and 
April 2006, the Board remanded the claims for further 
development.

In an April 2007 rating decision, pursuant to the March 2005 
Joint Motion, and the May 2005 and April 2006 Board remands, 
the RO granted service connection for residuals of shell 
fragment wounds to the left forearm with injury to muscle 
group V, and assigned a 10 percent rating, effective July 11, 
2005.  The Board notes that the veteran has not indicated any 
disagreement with the 10 percent rating or the July 2005 
effective date.  

In a May 2007 supplemental statement of the case, the VA 
Appeals Management Center (AMC) continued the denials of 
ratings in excess of 10 and 20 percent for injuries to muscle 
groups VII and VIII, respectively.  Thus, these issues were 
the only issues on appeal before the Board.  

In August 2007, the Board issued a decision denying ratings 
in excess of 10 and 20 percent for injuries to muscle groups 
VII and VIII, respectively.  Again the Veteran appealed to 
the Court.  In August 2008, the Court issued another Joint 
Motion vacating the Board's August 2007 decision.  The Board 
notes that while the Joint Motion noted that it was vacating 
a March 2007 Board decision, this appears to be a 
typographical error, and the Court appears to be referring to 
the August 2007 decision, as there is no record of a March 
2007 Board decision.

The Board also notes that the Court appeared to vacate and 
remand the Board's August 2007 decision, on the basis that 
the Board did not discuss whether the veteran was entitled to 
a separate rating for noted muscle damage to Muscle Group V 
in the separate anatomical region of the Shoulder Girdle and 
Arm. 

However, as stated above, review of the claims file 
indicates, that the RO, in its April 2007 rating decision, 
did grant service connection for residuals of shell fragment 
wounds to the left forearm with injury to muscle group V, and 
assigned a 10 percent rating, effective July 11, 2005.  
Further, in the introduction of its August 2007 decision, the 
Board indicated that the RO had granted service connection 
for the above-mentioned disability in the April 2007 rating 
decision.  Thus, the Board properly noted that the matter had 
been resolved and was not in appellate status.

Therefore, pursuant to the August 2008 Joint Motion vacating 
the prior decision, the issues currently in appellate status 
before the Board are (1) entitlement to a rating in excess of 
20 percent for residuals of shell fragment wounds to the left 
arm involving Muscle Group VIII; and (2) entitlement to a 
rating in excess of 10 percent for residuals of shell 
fragment wounds to the left arm involving Muscle Group VII.
FINDINGS OF FACT

1. The veteran is receiving the maximum schedular rating for 
service-connected residuals of shell fragment wounds of the 
left arm involving Muscle Group VIII.

2. The medical evidence of record demonstrate that the 
veteran's service-connected residuals of shell fragment 
wounds of the left arm involving Muscle Group VII is 
manifested by no more than moderate injury to Muscle Group 
VII.


CONCLUSIONS OF LAW

1. The criteria for the assignment of a disability rating in 
excess of the currently assigned 20 percent disability rating 
for service-connected residuals of shell fragment wounds of 
the left arm involving Muscle Group VIII have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.73, Diagnostic 
Code 5308 (2009); 38 C.F.R. § 4.73, Diagnostic Code 5308 
(1996).

2. The criteria for a rating in excess of 10 percent for the 
veteran's service-connected residuals of shell fragment 
wounds of the left arm involving Muscle Group VII have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5307 (2009); 38 C.F.R. § 4.73, Diagnostic 
Code 5307 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in August 2002 as 
well as in May 2006, prior to the Board's August 2007 vacated 
decision.

The Board further notes that in May 2006, the Veteran was 
also notified that a disability rating and an effective date 
for the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Hence, the Veteran is not shown to 
be prejudiced by the timing of the latter notice.  See 
Mayfield.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorder 
described by the Veteran.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


Background

The veteran has requested an increased rating for residuals 
of shell fragment wounds to muscle groups VII and VIII.  
Review of the veteran's service records indicate that the 
veteran was involved in campaigns in Normandy and Northern 
France, and received the Combat Infantryman Badge, and the 
Purple Heart Medal, as well as the European, African, and 
Middle Eastern Campaign medals with two bronze stars.  

Service treatment records show that the veteran was wounded 
in action near St. Malo, France, in August 1944.  He received 
a severe perforating wound in the middle third of the left 
forearm from shrapnel from an 88 mm shell.  The point of 
entrance was on the antero-medial surface, and exit was on 
the posterio-medial surface, involving skin, muscle, and 
bone.  He sustained a compound comminuted fracture of the 
middle third of the left ulna, secondary to that wound.  In 
addition, he received a moderate penetrating shell fragment 
wound of the upper third of the postero-medial aspect of the 
left forearm, approximately two inches below the olecranon, 
with a retained foreign body. 

The veteran was initially treated at an aid station before he 
was treated at an evacuation hospital.  At the evacuation 
hospital, his wounds were debrided and his fingers casted.  
He was then transferred to a general hospital where he 
underwent secondary closure of the wounds of the left arm and 
casting of the arm.  In December 1944 the veteran underwent 
excision of a scar in the region of the left olecranon 
process and thereafter was transferred to a convalescent 
hospital.  On admission to the convalescent hospital, it was 
noted that there was slight fibrous ankylosis of the left 
elbow joint, secondary to the complete compound comminuted 
fracture of the left ulna.  In January 1945, examination 
revealed that flexion of the elbow was limited to 90 degrees.  
The veteran was released from the hospital and returned to 
duty in April 1945.  

An examination upon separation from active service, dated 
December 1945 referred to the shell fragment wound in the 
left elbow region with a compound fracture of the left elbow.  
The examiner stated that there were no musculoskeletal 
defects nor was there any neurological diagnosis.  The 
examiner also noted scars along the left forearm and on the 
left elbow, which were not considered disabling.  

The veteran filed his initial claim for service connection in 
December 1945.  A February 1946 rating decision granted 
service connection for a "wound to the left elbow region, 
fracture compound, ulna left, shell fragments," and rating 
of 20 percent was assigned 

In May 1996 the veteran filed a claim for an increased 
rating, and an August 1996 continued the veteran's 20 percent 
rating.  The veteran appealed, and as noted above in the 
introduction, a long procedural history followed.

The veteran was afforded a VA examination June 1996.  During 
the examination, the veteran reported multiple shrapnel 
injuries over the left forearm.  He complained of pain in the 
left elbow to the tips of the ring and middle finger since 
discharge from service.  Examination revealed that the muscle 
penetrated by the shrapnel was the left brachioradialis, 
which functions in flexion of the wrist.  Flexion of the left 
elbow was limited to 90 degrees with pain, but the veteran 
had full range of motion with suppination and pronation of 
the elbow, as well as in the left wrist and left shoulder.  
X-rays of the left elbow were normal, and x-rays of the left 
forearm were normal except for soft tissue densities 
consistent with shrapnel in the mid-forearm and a larger 
density in the area of the proximal ulna.  

The veteran was afforded a VA orthopedic examination in 
October 1997.  The veteran complained of fatigue in the 
joints of the left elbow and writs, and reported a history of 
three surgeries on his elbow in the past 40 years.  
Examination revealed flexion to 92 degrees and extension to 
10 degrees, suppination to 75 degrees, and pronation to 70 
degrees.  Motion of the left wrist revealed dorisflexion to 
30 degrees, palmar flexion to 37 degrees, radial deviation to 
10 degrees and ulnar deviation to 35 degrees.  The wrist 
joint became weak with repetitive activity and there was 
weakness in the left arm with flexion reduced about 50 
percent, as well as weakness in the shoulder abductor and 
flexor muscles of about 70 percent.  The physician opined 
that this weakness was likely from the disuse of the left 
upper extremity.  X-rays revealed osteoarthritis of the 
distal interphalangeal joint of the index, middle and little 
fingers on the left hand; osteoarthritis of the left 
metacarpal joint; and cystic defects in the first metacarpal 
and carpal cavicular bones along with previous healed 
fracture of the distal left ulna; previous gunshot or 
shrapnel wounds; and degenerative joint disease of the left 
elbow.  

The veteran was afforded a VA examination of the muscles in 
February 2000, at which time he reported persistent deep pain 
in the dorsal left forearm that was worse with overuse of the 
left hand and sleeping.  Examination revealed left elbow 
flexion to 145 degrees, extension to 5 degrees, wrist 
extension to 60 degrees and flexion to 20 degrees, ulnar 
deviation to 25 degrees, and radial deviation to 10 degrees.  
The examiner provided an assessment of a history of shrapnel 
injury to the left forearm in tow places with residual 
persistent discomfort, especially in the extensor muscle 
groups.  The examiner stated that by history, the extensor 
muscle groups showed early fatigue but that strength at the 
baseline was fairly well preserved.  

The veteran was afforded a hearing before a hearing officer 
at the RO in April 2003.  The veteran testified that this 
left arm disability prevented him from carrying buckets with 
his left hand, and that his left wrist, middle, ring, and 
little fingers were the most affected by his injury.  

The veteran was afforded a VA examination in July 2005.  Upon 
examination, the veteran had a full range of motion of the 
left index finger and thumb with no pain on initial testing.  
There was no increased weakness, decreased endurance, 
incoordination, or decreased range of motion following 
repetitive testing.  As for the wrist, the veteran had no 
increased weakness, no decreased endurance, and no 
incoordination following repetitive range- of-motion testing.  
No abnormalities involving the flexors of the carpus, the 
left index finger, the left thumb, or the pronator were 
noted.  

The veteran was afforded a final VA examination in March 
2007.  Examination revealed that the veteran was hit in the 
left arm with shrapnel in multiple locations during combat.  
The wounds were treated and most of the shrapnel was removed, 
however recent x-rays showed several pieces of shrapnel still 
imbedded in the left forearm.  The veteran reported 
continuous mild pain and some fatigue on repetitive motion in 
the left forearm and left elbow, but denied any reopening of 
the wounds, ulcerations, wound infections, or flare-ups.  
Examination revealed well-healed shrapnel wounds with no 
signs of ulceration or infection.  There was loss of muscle 
tissue beneath several of the wounds and there was slight 
weakness in the left forearm in the flexors of the elbow.  
There was obvious penetration of the brachial radialis and 
brachialis muscles.  There was no tendon damage and not joint 
damage.  There was no evidence of muscle herniation, or loss 
of muscle function.  A diagnosis of injury to muscle group V 
of the brachialis and brachial radialis muscle resulting from 
shrapnel wounds in World War II, with some mild easy 
fatigability and constant mild pain in the left forearm.  

Again, as noted in the introduction, following the March 2007 
VA examination, in the RO granted service connection for 
residuals of shell fragment wounds to the left forearm with 
injuries to Muscle Group V.  To date, there is no evidence 
that the veteran has disagreed with the 10 percent rating, 
nor with the effective date of the rating.  


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  The 
percentage ratings contained in the Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes 
identify the various disabilities. 

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1; 
see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran is right handed.  His right upper extremity is 
his major or dominant arm.  His service-connected left upper 
extremity is his non-dominant extremity.  See 38 C.F.R. § 
4.69.  A distinction is made between major (dominant) and 
minor musculoskeletal groups for rating purposes, and only 
one extremity is to be considered major.  

The disabilities resulting from the veteran's left arm and 
hand wounds are evaluated by the RO as muscle injuries under 
38 C.F.R. § 4.73, Diagnostic Codes 5307 and 5308.  Amendments 
to this regulation became effective on July 3, 1997, during 
the pendency of the veteran's appeal.  See 62 Fed. Reg. 
30,235-30,240 (Jun. 3, 1997).  The defined purpose of the 
changes was to incorporate updates in medical terminology, 
advances in medical science, and to clarify ambiguous 
criteria.  The comments clarify that the changes were not 
intended to be substantive.  See 62 Fed. Reg. at 30,237.  
Because no substantive change was made to the rating 
criteria, neither version of the regulation is more favorable 
to the veteran.

The Board notes that the ratings assigned to the different 
disability levels; i.e. severe, moderately severe, moderate, 
and slight, did not change.  The definitions of those terms 
changed as did the principals of combining evaluations for 
such injuries under 38 C.F.R. §§ 4.55 and 4.56.  The Board 
finds that no substantive changes were made to the provisions 
of 38 C.F.R. § 4.56 or to Diagnostic Codes 5307 or 5308.

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination, and uncertainty of 
movement.  For Diagnostic Codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe, or severe.  
38 C.F.R. § 4.56.

Disability is considered to be slight if the disability 
results from a simple wound without debridement, infection, 
shown by service medical records to be a superficial wound 
requiring brief treatment and return to duty and healing with 
good functional results, without any of the cardinal signs of 
muscle disability as shown above.  The objective evidence of 
slight disability consists of a minimal scar, no evidence of 
facial defect, atrophy, or impaired tonus, no impairment of 
function or metallic fragments retained in muscle tissue.  38 
C.F.R. § 4.56.

Muscle disability is considered to be moderate if it was 
caused by a through and through or deep penetrating wound of 
short track from a single bullet or a small shell or shrapnel 
fragment, without the explosive effect of a high velocity 
missile, with the residuals of debridement or prolonged 
infection.  Evidence of moderate disability consists of 
consistent complaints of one or more of the cardinal signs 
and symptoms of muscle disability as shown above, 
particularly lowered threshold of fatigue after average use, 
which affects the particular functions controlled by the 
injured muscles.  The objective signs of moderate disability 
include small or linear entrance and (if present) exit scars, 
indicating a short track of the missile through muscle 
tissue, some loss of deep fascia or muscle substance, 
impairment of muscle tonus and loss of power, or a lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56.

Muscle disability is considered to be moderately severe if it 
results from a through and through or deep penetrating wound 
by a small high velocity missile or large low-velocity 
missile, with evidence of debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
Evidence of a moderately severe muscle injury includes 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, consistent complaints of the cardinal signs and 
symptoms of muscle disability as shown above and, if present, 
evidence of inability to keep up with work requirements.  The 
objective evidence of a moderately severe muscle disability 
includes entrance and (if present) exit scars that indicate a 
track of the missile through one or more muscle groups, the 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side, and 
impairment of strength and endurance in comparison to the 
sound side.  38 C.F.R. § 4.56.

A severe muscle disability results from a through and through 
or deep penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The objective findings 
would include ragged, depressed and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles that swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
38 C.F.R. § 4.56(d)(4).

If present, the following are also signs of severe muscle 
disability: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) adhesion of the scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (F) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4).

Words such as "moderate", "moderately severe" and 
"severe" are not defined in the VA Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  See 38 C.F.R. § 4.6.  The Board 
observes in passing that "moderate" is defined as "of 
average or medium quality, amount, scope, range, etc."  See 
Webster's New World Dictionary, Third College Edition (1988) 
871.  Although the word "severe" is not defined in VA 
regulations, "severe" is generally defined as "of a great 
degree: serious." See Webster's Ninth New Collegiate 
Dictionary (1990) 1078.


I.  Entitlement to a rating in excess of 20 percent for 
residuals of shell fragment wounds of the left arm involving 
Muscle Group VIII.

The provisions of 38 C.F.R. § 4.73, Diagnostic Code 5308 
refer to evaluations of disability of Muscle Group VIII.  
Under Diagnostic Code 5308, a slight injury to this muscle 
group warrants a noncompensable rating for both the dominant 
and nondominant extremity.  A moderate injury to this muscle 
group is evaluated as 10 percent disabling, both dominant and 
nondominant.  Finally, both a moderately severe and severe 
injury to the nondominant extremity warrants a 20 percent 
rating.

In its April 2004 decision, the Board determined that the 
veteran has been shown to have incurred at least a moderately 
severe and more likely severe muscle injury to Muscle Group 
VIII, and thus assigned the 'severe' injury evaluation under 
Muscle Group VIII.  In its March 2005 Joint Remand, the Court 
agreed with the Board's assessment that the veteran's injury 
to Muscle Group VIII was severe.  In its August 2007 
decision, the Board again determined that although the 
Board's April 2004 decision has been vacated, in light of the 
March 2005 Joint Motion, the Board would not revisit its 
previous determination as to the severity of the injury to 
Muscle Group VIII.  See Chisem v. Gober, 10 Vet. App. 526, 
527-8 (1997) (under the "law of the case" doctrine, appellate 
courts generally will not review or reconsider issues that 
have already been decided in a previous appeal of the same 
case, and therefore, Board is not free to do anything 
contrary to the Court's prior action with respect to the same 
claim.)

However, in its August 2008 decision the Court again vacated 
the Board's August 2007 decision for the reasons set forth 
above.  Again, the Board notes that the veteran is currently 
in receipt of the maximum schedular rating, 20 percent, for 
the "severe" injury to Muscle Group VIII under Diagnostic 
Code 5308.  Thus, as the Court has previously stated that the 
Board properly assigned the maximum 20 percent rating for a 
severe injury to Muscle Group VIII, the Board will not 
revisit the previous determination as to the severity of the 
injury to Muscle Group VIII.  Id. 


II.  Entitlement to a rating in excess of 10 percent for 
residuals of shell fragment wounds of the left arm involving 
Muscle Group VII.

Diagnostic Code 5307 pertains to Muscle Group VII, the 
function of which consists of flexion of the wrist and 
fingers.  For the non-dominant extremity, this diagnostic 
code provides a noncompensable (zero percent) rating for 
slight muscle injury, a 10 percent evaluation for a moderate 
muscle injury, a 20 percent evaluation for a moderately 
severe muscle injury, and a 30 percent evaluation for a 
severe muscle injury.  See 38 C.F.R. § 4.73, Diagnostic Code 
5307.

38 C.F.R. § 4.56(d) provides that the combined evaluation of 
muscle groups acting upon a single unankylosed joint must be 
lower than the evaluation for unfavorable ankylosis of that 
joint, except in the case of muscle groups I and II acting 
upon the shoulder.  Muscle Groups VII and VIII act upon the 
wrist.  The highest rating for unfavorable ankylosis of the 
minor wrist is 40 percent.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5214.  Therefore, the highest combined rating for 
injuries to Muscle Groups VII and VIII can only be 30 percent 
disabling.

In the April 2004 decision, the Board determined that the 
evidence demonstrated a moderate injury to Muscle Group VII, 
as it was a through and through injury and there was 
impairment of flexion of the left wrist.  The Board 
determined that such symptoms warranted a 10 percent rating 
under Diagnostic Code 5307 for damage to that Muscle Group 
VII. 

In the July 2005 VA examination, the veteran had a full range 
of motion of the left index finger and thumb with no pain on 
initial testing.  There was no increased weakness, decreased 
endurance, incoordination, or decreased range of motion 
following repetitive testing.  As for the wrist, the veteran 
had no increased weakness, no decreased endurance, and no 
incoordination following repetitive range- of-motion testing.  
No abnormalities involving the flexors of the carpus, the 
left index finger, the left thumb, or the pronator were 
noted.  

The veteran's most recent March 2007 VA examination revealed 
well-healed shrapnel wounds with no signs of ulceration or 
infection.  There was loss of muscle tissue beneath several 
of the wounds and there was slight weakness in the left 
forearm in the flexors of the elbow.  There was obvious 
penetration of the brachial radialis and brachialis muscles.  
There was no tendon damage and no joint damage.  There was no 
evidence of muscle herniation, or loss of muscle function.  A 
diagnosis of injury to muscle group V of the brachialis and 
brachial radialis muscle resulting from shrapnel wounds in 
World War II, with some mild easy fatigability and constant 
mild pain in the left forearm.  

The Board additionally observed that there are no pertinent 
recent medical treatment records, and no other objective 
evidence of functional loss based on the service-connected 
injury to Muscle Group VII.  Taken together, this evidence 
indicates that the flexors and extensors were not impacted.  

Moreover, the 30 percent combined evaluation assigned by the 
Board for the damage to Muscle Groups VII (10 percent) and 
VIII (20 percent) is the maximum scheduler rating available 
for injury to these muscle groups.  Pursuant to 38 C.F.R. § 
4.55(d), the combined evaluation of muscle groups acting upon 
a single ankylosed joint (in this case, the wrist) must be 
lower than the evaluation for unfavorable ankylosis of that 
joint.  As there is no evidence of injury involving Muscle 
Groups I and II, the exception does not apply and the 
combined evaluation for Appellant's damage to Muscle Groups 
VII and VIII acting on the wrist must be lower than 40 
percent (the evaluation for unfavorable ankylosis of the 
nondominant wrist).  38 C.F.R. § 4.71a, DC 5214.

In that regard, the Board notes that a 10 percent disability 
rating under 38 C.F.R. § 4.73, Diagnostic Code 5307 has 
already been assigned.  Since a 20 percent disability rating 
is in effect for the injury to Muscle Group VIII, the highest 
rating the veteran can receive for an injury to Muscle Group 
VII is 10 percent because any higher rating for an injury to 
Muscle Group VII would result in a combined rating of 40 
percent, the same rating for unfavorable ankylosis of the 
nondominant wrist.  See 38 C.F.R. § 4.25.

Based on the medical evidence of record, the veteran does not 
have a moderately severe or severe muscle disability in 
Muscle Group VII.  In any event, even if the veteran has a 
moderately severe or severe injury to Muscle Group VII, he 
cannot receive a higher rating because his combined rating 
for injuries of Muscle Groups VII and VIII must be less than 
40 percent disabling.




DeLuca and Extraschedular Considerations

The Board notes that because the maximum schedular disability 
evaluation of 20 percent has been granted for the injury to 
Muscle Group VIII and the maximum schedular combined 
disability evaluation of 30 percent has been granted for the 
injuries to Muscle Groups VII and VIII, DeLuca considerations 
are inapplicable.  See Johnston v. Brown, 10 Vet.App. 80, 85 
(1997) (if the claimant is already receiving the maximum 
disability rating available, it is not necessary to consider 
whether 38 C.F.R. §§ 4.40 and 4.45 are applicable).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

Here, as discussed above, the rating criteria for the 
disabilities at issue reasonably describe the Veteran's 
disability level and symptomatology.  Thus, as the Veteran's 
disability pictures are contemplated by the rating schedule, 
the assigned schedular evaluation is adequate, and no 
referral for an extraschedular evaluation is required.  Id.  

Moreover, the Board notes that the record is negative for 
evidence that the Veteran is unemployable due to his service-
connected gunshot wound residuals.  Nor does the Veteran so 
claim.  Therefore, remand or referral of a claim for a total 
rating due to individual unemployability (TDIU) is not 
necessary under the Court's ruling in Rice v. Shinseki, 22 
Vet. App. 447 (2009).

The Board additionally notes that the two previous Joint 
Motions did not find any fault with the lack of 
extraschedular consideration in the prior two Board 
decisions.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
ratings in excess of 20 percent for residuals of shell 
fragment wounds with injury to Muscle Group VIII, and in 
excess of 10 percent for residuals of shell fragment wounds 
to Muscle Group VII.  In making this determination, the Board 
considered the benefit-of-the-doubt doctrine but finds that 
it is inapplicable.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that service connection is also in effect for 
residuals of a shell fragment wound of the left forearm 
involving Muscle Group V, 10 percent disabling (5305); 
arthritis of the left wrist and elbow, residuals of a shell 
fragment wound; 10 percent disabling (5003), and left ulnar 
neuropathy, associated with a shell fragment wound of the 
left forearm, 10 percent disabling (8516).


ORDER


Entitlement to a rating in excess of 20 percent for residuals 
of a shell fragment wound to the left forearm, involving 
Muscle Group VIII, is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of a shell fragment wound to the left forearm, involving 
Muscle Group VII, is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


